 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of July 15th, 2014 (the
“Effective Date”), by and among Tianli AgriTech, Inc., a British Virgin Islands
corporation (“Buyer”), and each of the parties listed on Schedule A attached
hereto (individually, a “Seller,” collectively, the “Sellers”)
 
RECITALS
 
A.           The Sellers collectively are the record holders and beneficial
owners of all of the issued and outstanding capital stock (the “Capital Stock”),
of Hubei Hang-ao Servo-valve Manufacturing Technology Co., Ltd., a corporation
organized under the laws of the People’s Republic of China (the “Company”).
 
B.           Youbin Li and Hongwen Tong (herein, the “Controlling Stockholders”)
are the holders of record and beneficial owners of 60% of the issued and
outstanding shares of the Company’s Capital Stock.
 
C.           Xiangyang Guosheng Qirui Investment Co., Ltd., a company owned by
certain members of the management of the Company (the “Management Stockholder”),
is the holder of record and beneficial owner of 28% of the issued and
outstanding shares of the Company’s Capital Stock.
 
D.           The Controlling Stockholders desire to sell to Buyers, and Buyer
desires to purchase from the Controlling Stockholders, for cash, an aggregate of
30 million shares of the Company’s Capital Stock, representing their full 60%
equity interest in the Company.
 
E.           The Management Stockholder also wishes to sell to Buyer its equity
interest in the Company, and Buyer is willing to purchase from the Management
Stockholder, for equity, all 14 million shares of the Company’s Capital Stock
held by the Management Stockholder, the payment for which is based upon, and
subject to, the Company achieving certain Target Net Income (as defined
hereinbelow) in each of the fiscal years ending December 31, 2014, 2015 and 2016
(the “Earn Out Period”).
 
F.           At the Effective Date, Buyer will hold of record and be the
beneficial owner of 44 million shares of the Company’s Capital Stock (the
“Shares”), constituting 88% of the total issued and outstanding shares of the
Company’s Capital Stock.   
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
Article I.     Purchase and Sale
 
Section 1.01        Purchase and Sale of the Shares
 
(a)           Upon the terms and subject to the conditions of this Agreement,
each of the Sellers hereby assigns, transfers and delivers that number of Shares
set forth opposite such Seller’s name on Schedule A attached hereto, which
Shares shall be free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description (“Liens”).
 
(b)           The aggregate purchase price for the Shares is (a) RMB 42,000,000,
in cash (the “Cash Consideration”) payable to the Controlling Stockholders and
(b) 1,047,000 shares of the common stock, par value $0.001 per share, of Buyer
payable to the Managing Stockholder (the “Stock Consideration” and, together
with the Cash Consideration, collectively referred to herein as the “Purchase
Price”), payable as provided in Section 1.02 below.
 
(c)           The Sellers hereby acknowledge that the distribution of the Shares
among them has been determined by agreement among them and that the Management
Stockholder have agreed to receive the Consideration Shares subject to, and only
to the extent that, the Company achieves certain Target Net Income amounts
during the Earn Out Period, as provided in Section 1.02 below.
 
Section 1.02        Deliveries by the Parties
 
(a)           Buyer herewith delivers the Purchase Price, as follows:
 
(i)         With respect to the Controlling Stockholders, the Cash Consideration
in the sum of RMB 42,000,000, in immediately available funds, by wire transfer
to the respective accounts of the Controlling Stockholders pro ratably in
accordance with their respective ownership of the Shares as set forth in
Schedule A attached hereto; and
 
(ii)         With respect to the Management Stockholder, certificate(s)
registered in the name of the Management Stockholder for the number of shares of
the Stock Consideration set forth on Schedule A, with any required transfer
stamps affixed thereto, deposited in escrow, to be held in escrow, until
ultimately released and disbursed in accordance with and subject to the terms
and provisions of the Earn Out Payment set forth in Section 1.03 below.
 
(b)           Sellers shall each deliver, or cause to be delivered, to Buyer:
 
(i)         certificates for the number of Shares set opposite their names on
Schedule A, in appropriate form, duly endorsed or accompanied by stock powers
duly endorsed, and with any required transfer stamps affixed thereto, together
with all other documents and instruments necessary to vest in Buyer all of such
Seller’s right, title and interest in and to the Shares, free and clear of all
Liens (other than restrictions arising pursuant to applicable securities laws);
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)         the Company’s Corporate minute book, bank statements, invoices from
previous periods, Tax statements, and miscellaneous historical documents; and
 
(iii)         written resignations, substantially in the form attached as
Exhibit B hereto, of certain officers of the Company and each director of the
Company, all effective as of the date hereof.
 
Section 1.03        Earn Out Payment
 
(a)           At the Effective Date, Buyer shall deposit the Stock Consideration
in escrow, in certificated form (the “Escrowed Certificate”), evidencing
collectively an aggregate of 1,047,000 shares of Buyer’s common stock.
 
(b)            On or before March 15 of 2015, 2016 and 2017 of each year the
parties shall cause the Company to have prepared a consolidated income statement
for the Company and its subsidiary for the immediately preceding year (the
“Company Income Statement”).  The Company Income Statement shall be prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied.  For purpose of this Agreement, “Net Income” for any year
shall mean the Company’s net income, inclusive of non-recurring items, as shown
on the Company Income Statement for such year and, for the avoidance of doubt,
shall reflect the Company’s (i) gross yearly revenue minus (ii) the sum of all
of the expenses on the Company Income Statement, including, without limitation,
cost of goods sold, selling, general and administrative expenses, taxes, and
interest, and a reasonable amount reflective of the cost of being a public
company for such fiscal year, on a consolidated basis, using the Company Income
Statement.  For the avoidance of doubt, for purposes of determining the
Company’s Net Income for 2014, the Company Income Statement shall include the
operations of the Company for the period from January 1, 2014 through to
December 31, 2014.
 
(c)           The Target Net Income amount for each of 2014, 2015 and 2016 is
set forth on Schedule B.  For each fiscal year, there shall be computed a
fraction (expressed as a decimal) equal to the actual Net Income for such year
over the Target Net Income for such year provided that in any fiscal year in
which the Net Income equals or exceeds 90% of the Target Net Income, the
fraction shall be deemed to be 1.  For example, if the Net Income for 2014 is
RMB 4.05 million, the fraction for such year shall be 1.  The number of shares
to be delivered to the Management Stockholder shall be determined in 2017 and
shall be equal to the product of (i) the product of the fractions for each
fiscal year times (ii) the number of shares issuable to such Management
Shareholder.
 
 
3

--------------------------------------------------------------------------------

 
 
For example, if the Net Income for 2014, 2015 and 2016 are RMB4.05 million,
RMB10 million and   RMB12million, respectively, the number of shares to be
delivered to the Management Stockholder would be 837,600 determined as follows:
 
(4.05  x 10 x 12) x 1,047,000 = number of shares, except that both 4.05/4.5 and
10/9 shall be deemed to be equal to 1,
                                 
4.5       9     15                                                                       so
the formula is:
 
 (1 x 1 x .8)  x 1,047,000 = number of shares, or  0.8 x 1,047,000 = 837,600
 
(d)           Upon computation of the Net Income and the amount of shares due
the Management Stockholder in 2017, the Buyer shall direct the escrow agent to
deliver the shares due to the Management Stockholder and return the balance to
the Buyer’s authorized but unissued shares.  If the Net Income for 2014 or 2015
is less than 90% of the Target Net Income for such years, so it is inevitable
that the Management Stockholder will receive less than the 1,047,000 shares, the
parties shall direct the escrow agent to return to the Buyer the number of
shares which the Management Stockholder is no longer eligible to receive.
 
(e)           Until such time as released from escrow and disbursed to the
Management Stockholder in accordance with an Earn Out Payment, the Escrowed
Certificate shall evidence only a conditional right (based on Target Net Income
amounts) to receive that number of shares of common stock evidenced
thereby.  Prior to being released from escrow and disbursed to the Management
Stockholder, the Escrowed Certificate shall not confer on the Management
Stockholder, and the Management Stockholder shall not have or exercise, any
rights as a stockholder of Buyer by virtue of this Agreement, including any
voting or any economic rights, except that if the Buyer shall reorganize its
capital stock through a split, merger, recapitalization or similar event, upon
release of the shares from escrow to the Management Stockholder, it will receive
in substitution for such shares, the number and kind of securities it would have
received had it owned the shares at the date of such split, merger,
recapitalization or similar event. .
 
 (f)         No later than the end of the first quarter of 2016 the Buyer will
adopt a Stock Option Incentive Plan.
 
Article II.     REPRESENTATIONS AND WARRANTIES REGARDING SHARES AND AGREEMENT
 
Each Seller represents and warrants to Buyer as of the date hereof that the
statements contained in this Article II are true and correct:
 
Section 2.01        Title to Shares.
 
(a)           Seller has good and valid title to the Shares set opposite such
Seller’s name on Schedule A attached hereto, free and clear of all (other than
encumbrances arising pursuant to applicable securities laws).  Upon delivery of
any certificate or certificates duly assigned, representing the same as herein
contemplated and/or upon registering of Buyer as the new owner of such Shares in
the share register of the Company, Buyer will receive good title to such Shares,
free and clear of all Liens
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Other than this Agreement, the Shares are not subject to any
voting trust agreement or other contract, lease, license, indenture, note, bond,
agreement, concession, franchise or other instrument (“Contract”), including any
Contract restricting or otherwise relating to the voting, dividend rights or
disposition of the Shares
 
Section 2.02        Capacity and Enforceability.
 
Seller has the necessary legal right, power and capacity to execute, deliver and
perform under this Agreement and the transactions contemplated hereby.   This
Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Buyer, constitutes Seller’s legal,
valid and binding obligation, enforceable against him in accordance with its
terms.
 
Section 2.03        No Conflicts; Consents.
 
(a)           The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust or other material contract, agreement or
instrument to which Seller is a party or to which any of their properties or
operations are subject, or result in the creation of any Lien on the Shares.
 
(b)           No material consent, approval, waiver, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
Governmental Authorization from, any Federal, state, local, tribal or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) is required to be obtained or made by Seller
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated by this Agreement.
 
Section 2.04        Purchase of Shares for Investment
 
(a)           The shares acquired by Sellers pursuant to this Agreement are
being acquired as an investment for Sellers’ own account and not as a nominee or
agent, and not with a view to any public distribution thereof.  No Seller shall
offer to sell or otherwise dispose of, or sell or otherwise dispose of, the
Shares so acquired by it in violation of any of the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Each Seller which is to receive shares represents and warrants
that such Seller (i) can bear the economic risk of such Seller’s respective
investments, and (ii) possesses such knowledge and experience in financial and
business matters that such Seller is capable of evaluating the merits and risks
of the investment in the Buyer and its securities.
 
(c)           No Seller which is to receive shares is a “U.S. Person” as defined
in Rule 902(k) of Regulation S of the Securities Act (“Regulation S”) and
understands that the shares to be issued to him are not registered under the
Securities Act and that the issuance thereof to such Seller is intended to be
exempt from registration under the Securities Act pursuant to Regulation S.  No
Seller has any intention of becoming a U.S. Person.  At the time of the
origination of contact concerning this Agreement and the date of the execution
and delivery of this Agreement, the Buyer and Sellers were outside of the United
States.  Each certificate representing the shares to be issued to Sellers shall
be endorsed with the following legends, in addition to any other legend required
to be placed thereon by applicable federal or state securities laws:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
(d)            Each Seller understands that the shares to be acquired by him may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Shares or any available exemption
from registration under the Securities Act, the Shares may have to be held
indefinitely.
 
Section 2.05        No Broker.
 
No broker, investment banker, financial advisor or other person, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Seller.
 
Article III.     REPRESENTATIONS AND WARRANTIES REGARDING COMPANY
 
The Sellers, jointly and severally, represent and warrant to Buyer as of the
date hereof that the statements contained in this Article III are true and
correct:
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.01        Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized and has full corporate power
and authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold and operate its properties and assets and to conduct its businesses as
presently conducted.  The Company is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership, operation or
leasing of its properties make such qualification necessary.
 
Section 3.02        Capitalization.
 
(a)           The Company’s authorized and outstanding capitalization consists
of 50 million shares of capital stock.   The Shares to be acquired by Buyer
constitute 88% of the issued and outstanding shares of Common Stock and are duly
authorized, validly issued, fully paid and non-assessable and were not issued in
violation of any applicable foreign, federal or state securities laws, of the
Company’s certificate of incorporation or bylaws, or of any preemptive or other
rights of any Person.
 
(b)           There are no (i) outstanding options, warrants, puts, calls,
convertible securities, preemptive or similar rights, (ii) bonds, debentures,
notes or other indebtedness having general voting rights or that are convertible
or exchangeable into securities having such rights, or (iii) subscriptions or
other rights, agreements, arrangements, or commitments of any character,
relating to the issued or unissued Capital Stock of, or other equity interests
in, the Company or obligating the Company to issue, transfer, deliver or sell
any options or Capital Stock of, or other equity interest in, the Company or
securities convertible into or exchangeable for such shares or equity interests,
or obligating the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or commitment
for such equity interest.  There are no outstanding obligations of the Company
to repurchase, redeem or otherwise acquire any Common Stock, capital stock of,
or other equity interests in, the Company or to provide funds to make any
investment (in the form of a loan, capital contribution or otherwise) in any
other entity.
 
(c)           There are not any registration rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which the Company is a party or by which it is bound with
respect to any equity security of any class of the Company, and there are no
agreements to which the Company is a party, or which the Company has knowledge
of, which conflicts with this Agreement or the transactions contemplated herein
or otherwise prohibits the consummation of the transactions contemplated
hereunder.
 
(d)           The Company has not entered into any other agreements or
commitments to issue any Common Stock or ratified any future split, combination
or reclassification of the Capital.
 
Section 3.03        Subsidiaries; Equity Interests of the Company
 
(a)           Except for its interests in the subsidiary set forth on Schedule C
(the “Subsidiary”), the Company does not as of the date of this Agreement own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.  All
the outstanding equity interests of the Subsidiary directly or indirectly held
by the Company have been validly issued and are fully paid, nonassessable and
owned by the Company, free and clear of Liens. The Company owns all of the
outstanding capital stock of each Subsidiary.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The Subsidiary is validly existing and in good standing under the
Laws of the jurisdiction of its formation, has all requisite power to own, lease
and operate its properties and to carry on its business as currently conducted
and as proposed to be conducted, and is duly qualified to do business and is in
good standing in each jurisdiction in which it owns or leases property or
conducts any business so as to require such qualification.
 
(c)           There are no obligations, contingent or otherwise, of the Company
to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any Person.
 
Section 3.04        No Conflicts; Authorizations
 
(a)           The execution and delivery of this Agreement by the Sellers
does  not, and the consummation by Sellers of the transactions contemplated
hereby (in each case, with or without the giving of notice or lapse of time, or
both) will not, directly or indirectly, (i) violate the provisions of any of the
organizational documents of the Company or the Subsidiary, (ii) violate or
constitute a default, an event of default or an event creating rights of
acceleration, termination, cancellation, imposition of additional obligations or
loss of rights, or require a consent to assignment, under any Contract to which
the Company or the Subsidiary is a party, or by which the Company or the
Subsidiary or any of their respective assets is bound, (iii) violate or conflict
with any Law applicable to the Company or any Subsidiary, or give any
Governmental Entity or other Person the right to challenge any of the
transactions contemplated by this Agreement, or (iv) result in the creation of
any Liens upon any of the assets owned or used by the Company or the Subsidiary.
 
(b)           No Authorization or registration, declaration or filing with, or
notice to, any Governmental Entity or other Person is required by or with
respect to the Company or the Subsidiary in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
 
Section 3.05        Financial Statements
 
(a)           The Sellers have made available to Buyer true and complete copies
of (i) the consolidated balance sheets of the Company as of December 31, 2013,
and May 31, 2014, and the related consolidated statement of operations, changes
in the Company’s equity and cash flows for the fiscal year ended December 31,
2013, and the five month period ended May 31, 2014 (such financial statements,
the “Company Financial Statements”).
 
(b)           The Company Financial Statements (i) fairly present in all
material respects the consolidated financial condition and the consolidated
results of operations, changes in the Company’s equity, and cash flows of the
Company as of the respective dates of, and for the periods referred to in, the
Company Financial Statements and (ii) have been prepared in accordance with
GAAP, applied on a consistent basis during the periods involved.  The Financial
Statements are based on the books and records of the Company and the Subsidiary
and fairly present the financial condition of the Company on a consolidated
basis as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.06        No Undisclosed Liabilities
 
(a)           The Company and the Subsidiary have no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise,
except (a) those which are adequately reflected or reserved against in the
Company Financial Statements as of the respective dates thereof, and (b) those
which have been incurred in the ordinary course of business and consistent with
past practice since May 31, 2014 and which are not, individually or in the
aggregate, material in amount.
 
Section 3.07        Inventory
 
(a)           All inventory of the Company and the Subsidiary (including
materials, supplies, parts, work-in-process and finished goods) is of a quality,
quantity and condition useable or saleable in the ordinary course of business.
None of such inventory is obsolete and no write-down of such inventory has been
made or should have been made in the period since May 31, 2014. The quantities
of each item of inventory are not excessive and are reasonable in the present
circumstances of the Company and its Subsidiary. All work-in-process and
finished goods inventory is free of any defect or other deficiency.
 
Section 3.08        Taxes
 
The Company has filed all foreign, national, municipal, provincial, local tax
returns of any kind whatsoever, including its VAT returns, required to be filed
by the date hereof.  Each of such tax returns reflects the taxes due for the
period covered thereby and the Company has paid all such amounts. The Company
has no liabilities with respect to the payment of any taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable.
 
Section 3.09        Books and Records
 
All of the books and records of the Company are complete and accurate in all
material respects and have been maintained in the ordinary course and in
accordance with applicable laws and standard industry practices with regard to
the maintenance of such books and records.  The records, systems, controls, data
and information of the Company and its subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company or its accountants (including all
means of access thereto and therefrom).
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.10        Compliance with Law
 
The Company is in compliance with all laws applicable to it and the conduct of
its business as currently conducted.  The Company is not in conflict with, or in
default or violation of, nor has it received any notice of any conflict with, or
default or violation of, (a) any applicable law by which the Company or any of
its property or assets is bound or affected, or (b) any agreement to which the
Company was a party or by which the Company or any property, asset or right of
the Company was bound or affected, except, in each case, for any such conflicts,
defaults or violations that would not reasonably be expected to have a material
adverse effect.
 
Section 3.11        Business Operations and Assets.
 
(a)           Each of the Company and its Subsidiary owns, holds or lawfully
uses in the operation of its business all Authorizations which are necessary for
it to conduct its business as currently conducted or for the ownership and use
of the assets owned or used by the Company or the Subsidiary in the conduct of
its business free and clear of all Liens. Such Authorizations are valid and in
full force and effect and none of such Authorizations will be terminated or
impaired or become terminable as a result of the transactions contemplated by
this Agreement.
 
(b)           All real property used in or necessary for the conduct of the
businesses and operations of the Company and its Subsidiary as currently
conducted and as proposed to be conducted is in suitable condition and currently
owned in fee or leased by the Company and the Subsidiary, with good and
marketable title or exclusive possession thereto. No Governmental Entity having
the power of eminent domain over the real property has commenced or, to Sellers’
Knowledge, intends to exercise the power of eminent domain or a similar power
with respect to all or any part of such real property.
 
(c)           All buildings, plants, leasehold improvements, structures,
facilities, equipment and other items of tangible property and assets which are
owned, leased or used by the Company or the Subsidiary are structurally sound,
are in good operating condition and repair (subject to normal wear and tear
given the use and age of such assets), are usable in the ordinary course of
business and conform [in all material respects] to all Laws and Authorizations
relating to their construction, use and operation.
 
(d)           All contracts, agreements, franchises, license agreements, and
other commitments to which the Company or any Subsidiary is party or is bound as
of the date hereof necessary for the conduct of the businesses and operations of
the Company and its Subsidiaries as currently conducted and as proposed to be
conducted (the “Material Contracts”) constitutes a valid and binding obligation
of the Company or Subsidiary and, to the Sellers’ Knowledge, the other parties
thereto; (b) assuming such Material Contract is a valid and binding obligation
of and enforceable against the other parties thereto, is enforceable against the
Company or the Subsidiary, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity and (c) neither the Company nor the Subsidiary is in breach
or default, and no event has occurred which, with due notice or lapse of time or
both, would constitute a breach or default by the Company or the Subsidiary,
under any Material Contract, and neither the Company nor Subsidiary has given
notice of a material breach or material default of any material provision
thereof to any other party thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.12        Absence of Certain Changes or Events
 
Since May 31, 2014:
 
(a)           the Company and its Subsidiary has been operated in the ordinary
course of business as was operated in the past with no extraordinary actions or
transactions.
 
(b)           there has not been: (A) any material adverse change in the
business, operations, properties, assets or condition of the Company or its
Subsidiary or (B) any damage, destruction or loss to the Company (whether or not
covered by insurance) materially and adversely affecting the business,
operations, properties, assets or condition of the Company or its Subsidiary;
 
(c)           the Company has not: (A) amended its organizational documents; (B)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to Buyers or purchased or
redeemed, or agreed to purchase or redeem, any of its capital stock; (C) waived
any rights of value which in the aggregate are outside of the ordinary course of
business or material considering the business of the Company; (D) made any
material change in its method of management, operation, or accounting; (E)
entered into any transactions or agreements of any kind or nature outside the
ordinary course of business; (F) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or  termination
pay to any present or former officer or employee; (G) borrowed any money from
the Sellers or (H) made any material change to a material contract by which the
Company or any of  its assets is bound;
 
(d)           the Company and its Subsidiary have not: (A) borrowed or agreed to
borrow any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent); (B) paid or agreed to pay any material
obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent balance sheet and current
liabilities incurred since that date in the ordinary course of business and
professional and other fees and expenses in connection with the preparation of
this Agreement and the consummation of the transactions contemplated hereby; or
(C) sold or transferred, or agreed to sell or transfer any of its assets,
properties or rights or canceled, or agreed to cancel, any debts or claims; and
 
(e)           the Company and its Subsidiary did not become subject to any law
or regulation, which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
the Company as described in its financial statements.
 
Section 3.13        Litigation
 
There are no actions, suits, orders, proceedings or investigations pending or,
to the Sellers’ Knowledge threatened by or against the Company or its Subsidiary
or affecting the Company, its Subsidiary or their respective properties, at law
or in equity, before any court or other governmental authority or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
Company has no knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental authority or instrumentality or any
circumstance, which after reasonable investigation would result in the discovery
of such default.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.14        Product Warranty
 
There are no warranties (express or implied) outstanding with respect to any
products currently or formerly manufactured, sold, distributed, provided,
shipped or licensed (“Products”), or any services rendered, by the Company or
the Subsidiary, beyond that set forth in the standard conditions of sale or
service.  Each Product manufactured, sold, distributed, provided, shipped or
licensed, or service rendered, by the Company or the Subsidiary has been in
conformity with all applicable contractual commitments and warranties. There are
no material design, manufacturing or other defects, latent or otherwise, with
respect to any Products and such Products are not toxic when used in accordance
with their intended use. Each Product that has been manufactured, sold,
distributed, provided, shipped or licensed prior to the date hereof contains all
warnings required by applicable Law and such warnings are in accordance with
reasonable industry practice.
 
Section 3.15        Labor and Employment Matters
 
(a)           As of the date hereof, the Company is not a party to and has no
obligation to perform (absolute or contingent) under any oral or written: (i)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (ii) agreement, contract, commitment or
indenture relating to the borrowing of money, (iii) guaranty of any obligation;
(iv) collective bargaining agreement; or (v) agreement with any present or
former officer or director of the Company.
 
(b)           None of the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement (alone or in
conjunction with any other event) will (i) entitle any Company personnel to any
material compensation or benefit under any employee or other benefit plan, (ii)
accelerate the time of payment or vesting, or trigger any payment or funding, of
any material compensation or benefits or trigger any other material obligation
under any employee or other benefit plan or (iii) result in any breach or
violation of or default under or limit the Company’s right to amend, modify or
terminate any material Benefit Plan or material Benefit Agreement.
 
(c)           Neither the Company nor the Subsidiary is a party or subject to
any labor union or collective bargaining agreement. There have not been since
establishment and there are not pending or threatened any labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any actions or arbitrations which involve the labor or
employment relations of the Company or the Subsidiary. No event has occurred or
circumstance exist that may provide the basis of any work stoppage or other
labor dispute.
 
Section 3.16        Completeness of Disclosure
 
No representation or warranty by any Seller in this Agreement, and no statement
made by any Seller in any certificate or other document furnished or to be
furnished to Buyer pursuant hereto, or in connection with the negotiation,
execution or performance of this Agreement, contains any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not misleading.  Except as specifically set forth in this Agreement, there are
no facts or circumstances of which any Seller is aware that could be expected to
have, individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), operations, prospects or results of
operations of the Company and its Subsidiary taken as a whole.
 
 
12

--------------------------------------------------------------------------------

 
 
Article IV.     REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers that each statement contained in this
Article IV is true and correct as of the date:
 
Section 4.01        Organization and Good Standing
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
corporate power to own, lease and operate its properties and to carry on its
business as now being conducted.
 
Section 4.02        Authority and Enforceability
 
Buyer has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, constitutes the valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.
 
Section 4.03        No Conflicts; Authorizations
 
(a)           The execution and delivery of this Agreement by Buyer do not, and
the consummation of the transactions contemplated hereby by Buyer will not, (i)
violate the provisions of any of the organizational documents of Buyer, (ii)
violate any Contract to which Buyer is a party, (iii) to the knowledge of Buyer,
violate any Law of any Governmental Entity applicable to Buyer on the date
hereof, or (iv) to the knowledge of Buyer, result in the creation of any Liens
upon any of the assets owned or used by Buyer, except in each such case where
such violation or Lien would not reasonably be expected to impair materially the
ability of Buyer to perform its obligations under this Agreement or consummate
the transactions contemplated hereby.
 
(b)           No Authorization or Order of, registration, declaration or filing
with, or notices to any Governmental Entity is required by Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.04        SEC Filings; Financial Statements. 
 
(a)           Buyer has made available to the Management Stockholder a correct
and complete copy, or there has been available on EDGAR, copies of each report,
registration statement and definitive proxy statement filed by Buyer with the
SEC since December 31, 2011 (the “SEC Reports”), which are all the forms,
reports and documents required to be filed by Buyer with the SEC since December
31, 2011.  As of their respective dates, the SEC Reports: (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports, and (ii) did
not at the time they were filed (and if amended or superseded by a filing prior
to the date of this Agreement then on the date of such filing and as so amended
or superseded) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b)            Included in the SEC Reports are (i) the audited balance sheets of
the Company as of December 31, 2013 and December 31, 2012 and the related
audited statements of operations, stockholders’ equity and cash flows for
December 31, 2013 and December 31, 2012, together with the notes to such
statements and the opinion of its independent certified public accountants, with
respect thereto; and (ii) the unaudited balance sheet of the Company as of
March  31, 2014 and the related unaudited statements of operations,
stockholders’ equity and cash flows for the three months ended March 31, 2014
and March 31, 2013, together with the notes to such statements.
 
(c)           Each set of financial statements (including, in each case, any
related notes thereto) contained in the SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto) and each fairly presents in all material respects the
financial position of Buyer at the respective dates thereof and the results of
its operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal adjustments
which were not or are not expected to have a  material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of Buyer, taken as a whole. The balance
sheets of Buyer included in the SEC Reports are true and accurate and present
fairly as of their respective dates the financial condition of Buyer.  The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.
 
Section 4.05        Capitalization; Stock Consideration.
 
(a)           Buyer’s authorized capitalization consists of 50,000,000 shares of
common stock, par value $0.001 per share, and is in the process of being
increased to 100,000,000 shares of common stock, $0.001 per share.  Except as
provided in this Agreement with respect to the Stock Consideration, the
outstanding common stock of Buyer  is as set forth in the most recent SEC Report
and there are no (i) outstanding options, warrants, puts, calls, convertible
securities, preemptive or similar rights, (ii) bonds, debentures, notes or other
indebtedness having general voting rights or that are convertible or
exchangeable into securities having such rights, or (iii) subscriptions or other
rights, agreements, arrangements, or commitments of any character, relating to
the issued or unissued capital stock of, or other equity interests in, Buyer or
obligating Buyer to issue, transfer, deliver or sell any options or common stock
of, or other equity interest in, Buyer or securities convertible into or
exchangeable for such shares or equity interests, or obligating Buyer to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement, arrangement or commitment for such equity interest, are all,
as of the dates thereof, as described in the SEC Reports.  There are no
outstanding obligations of Buyer to repurchase, redeem or otherwise acquire any
capital stock of, or other equity interests in, Buyer or to provide funds to
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           The Stock Consideration, when issued, and then released and
delivered to any Management Stockholder in accordance with the terms of the Earn
Out Payment provisions of this Agreement, will be duly and validly issued, fully
paid and non-assessable, free from any Liens (except for any restrictions on
transfer under applicable securities and other Laws).  The issuance of the
shares of Buyer’s common stock constituting the Stock Consideration pursuant to
this Agreement is not subject to any preemptive rights, rights of first refusal
or similar rights.
 
Section 4.06        Brokers or Finders
 
No broker, investment banker, financial advisor or other person, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Buyer.
 
Article V.     INDEMNIFICATION
 
Section 5.01        Survival
 
(a)           All representations and warranties contained in this Agreement, or
in any Schedule, certificate or other document delivered pursuant to this
Agreement, shall survive the Closing for a period of 18 months, except for those
representations and warranties related to taxes and employee benefit plans,
which shall survive the Closing until 60 days after the expiration of the
applicable statute of limitations period (after giving effect to any waivers and
extensions thereof).
 
(b)           The period for which a representation or warranty, covenant or
agreement survives the Closing is referred to herein as the “Applicable Survival
Period.” In the event a Notice of Claim for indemnification under Section 5.02
is given within the Applicable Survival Period, the representation or warranty,
covenant or agreement that is the subject of such indemnification claim (whether
or not formal legal action shall have been commenced based upon such claim)
shall survive with respect to such claim until such claim is finally resolved.
The Indemnitor shall indemnify the Indemnitee for all Losses (subject to the
limitations set forth herein, if applicable) that the Indemnitee may incur in
respect of such claim, regardless of when incurred.
 
Section 5.02        Indemnification by Seller
 
Seller shall indemnify and defend Buyer and its Affiliates (including, following
the Closing, the Company and the Subsidiary) and their respective Buyers,
members, managers, officers, directors, employees, agents, successors and
assigns (the “Buyer Indemnitees”) against, and shall hold them harmless from,
any and all losses, damages, claims (including third party claims), charges,
interest, penalties, Taxes, diminution in value, costs and expenses (including
legal, consultant, accounting and other professional fees, costs of sampling,
testing, investigation, removal, treatment and remediation of contamination and
fees and costs incurred in enforcing rights under this Section 9.2)
(collectively, “Losses”) resulting from, arising out of, or incurred by any
Buyer Indemnitee in connection with, or otherwise with respect to:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           the failure of any representation and warranty or other statement
by Seller contained in this Agreement, or any certificate or other document
furnished or to be furnished to Buyer in connection with the transactions
contemplated by this Agreement, to be true and correct in all respects as of the
date of the Effective Date;
 
(b)           any breach of any covenant or agreement of Seller contained in
this Agreement, or any certificate or other document furnished or to be
furnished to Buyer in connection with the  transactions contemplated by this
Agreement; and
 
(c)           any fees, expenses or other payments incurred or owed by Seller,
the Company or the Subsidiary to any agent, broker, investment banker or other
firm or person retained or employed by it in connection with the transactions
contemplated by this Agreement.
 
Section 5.03        Other Rights and Remedies Not Affected
 
The indemnification rights of the parties under this Article V are independent
of and in addition to such rights and remedies as the parties may have at Law or
in equity or otherwise for any misrepresentation, breach of warranty or failure
to fulfill any agreement or covenant hereunder on the part of any party hereto,
including the right to seek specific performance, rescission or restitution,
none of which rights or remedies shall be affected or diminished hereby.
 
Article VI.     MISCELLANEOUS
 
Section 6.01        Further Assurances
 
Subject to the terms of this Agreement, each of Buyer and the Sellers shall
execute such documents and other instruments and take such further actions as
may be reasonably required to carry out the provisions hereof and consummate the
transactions contemplated hereby.
 
Section 6.02        Entire Agreement.
 
This Agreement embodies the entire agreement and understanding among Buyer, the
Company and each of the Sellers with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.   No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 6.03        Amendment; Waiver.
 
(a)           The terms and provisions of this Agreement may be modified or
amended only by written agreement executed by all parties hereto.
 
(b)           The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by written document executed
by the party entitled to the benefits of such terms or provisions.  No such
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Agreement, whether or not
similar.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.
 
Section 6.04        Assignment.
 
The rights and obligations under this Agreement may not be assigned by either
party hereto without the prior written consent of the other party.
 
Section 6.05        Governing Law.
 
This Agreement (and the schedules hereto) shall be governed by and interpreted
and enforced in accordance with the Laws of the State of [New York], without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of [New York] or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of [New
York].
 
Section 6.06        Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 6.07        Notice.
 
Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given (a) on the date established by the sender as having been delivered
personally, (b) on the date delivered by a private courier as established by the
sender by evidence obtained from the courier, (c) on the date sent by facsimile,
with confirmation of transmission, if sent during normal business hours of the
recipient, if not, then on the next business day, or (d) on the fifth day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications, to be valid, must be addressed as follows:
 
 
17

--------------------------------------------------------------------------------

 
 
 
if to Buyer, to:
Tianli Agritech, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010

 
 
with a copy to:
Eaton & Van Winkle LLP
Attn: Vincent J. McGill
3 Park Avenue, 16th floor
New York, New York 10016

 
 
if to Seller:
to the address set forth opposite such Seller’s name in Schedule A attached
hereto.

 
Section 6.08        Specific Performance.
 
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States located in the State of New York with
jurisdiction over New York City, NY, this being in addition to any other remedy
to which they are entitled at law or in equity.  In addition, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of any
federal or state court sitting in [New York] with jurisdiction over New York
City, NY in the event any dispute between the parties hereto arises out of this
Agreement solely in connection with such a suit between the parties, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement in any court other than a Federal or
state court sitting in New York with jurisdiction over New York City, New York.
 
Section 6.09        Severability
 
Each party agrees that, should any court or other competent authority hold any
provision of this Agreement or part hereof to be null, void or unenforce­able,
or order any party to take any action inconsistent herewith or not to take an
action consistent herewith or required hereby, the validity, legality and
enforceability of the remaining provisions and obligations contained or set
forth herein shall not in any way be affected or impaired thereby, unless the
foregoing inconsistent action or the failure to take an action constitutes a
material breach of this Agreement or makes the Agreement impossible to perform
in which case this Agreement shall terminate.
 
Section 6.10        Headings.
 
The captions appearing in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
and intent of this Agreement or any of the provisions hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 6.11        Interpretation
 
The parties have participated jointly in the negotiation and drafting of this
Agreement. Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
 
Section 6.12        Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute a
single agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
19

--------------------------------------------------------------------------------

 
 
[Signature page to Stock Purchase Agreement]
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 


[BUYER]
Tianli AgriTech, Inc.
           
By:
/s/ Ping Wang    
Name: Ping Wang
   
Title: Chairman & CEO
                  [SELLERS]   /s/ Youbin Li                  Youbin Li          
    /s/ Hongwen Tong      
           Hongwen Tong
                    Xiangyang Guosheng Qirui Investment Co., Ltd.            
By: /s/ Ning Liu            An Authorized officer  

 
 
20

--------------------------------------------------------------------------------

 
 
Schedule A




Sellers List / Purchase Price Table


Name of Seller
(with address)
 
No. of Shares
 
Purchase Price
       
Cash Consideration
 
Stock Consideration
             
 
Youbin Li
(No.11-16-5-2 Gutianwulu, Qiaokou District, Wuhan City, Hubei Province)
Hongwen Tong (Xingfuxiang,zhifang Street, Jiangxia District, Wuhan City, Hubei
Province)
 
 
 
30,000,000
 
 
RMB 42,000,000
   
 
Xiangyang Guosheng Qirui Investment Co., Ltd.
(Suite B, #1, Servo Industrial Park, No.1 Qilin Road, Xiangcheng District,
Xiangyang City, Hubei Province)
 
 
 
14,000,000
     
 
1,047,000 shares

 
 
21

--------------------------------------------------------------------------------

 
 
Schedule B




Earn Out Payment Schedule


 
Fiscal Year Ending December 31,
 
Target Net Income
           
2014
 
RMB 4,500,000
     
2015
 
RMB 9,000,000
     
2016
 
RMB 15,000,000

 
 
22

--------------------------------------------------------------------------------

 
 
Schedule C

 
Subsidiaries

 
 
1.
Beijing Sanqiang Tongwei Electromechanical Hydraulic Pressure Sci. & Tech.
Development Co., Ltd ( wholly-owned)

 
23

--------------------------------------------------------------------------------